        Case 1:11-cr-01032-PAE Document 2514 Filed 08/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                    11-CR-1032-55 (PAE)
                       -v-
                                                                         ORDER
 RAMON LIZARDI,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received defendant Ramon Lizardi’s pro se motion for compassionate

release and materials in support of this motion. Dkt. 2513. The Court reappoints Lizardi’s trial

counsel, Florian Miedel, Esq., and Russell T. Neufeld, Esq., for the limited purpose of submitting

a memorandum of law in support of this application. Such letter is due by September 11, 2020.

The Government’s response is due by September 18, 2020.


                                                         PaJA.�
       SO ORDERED.

                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: August 27, 2020
       New York, New York
